COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


GEORGE HUGGETT
                                                                MEMORANDUM OPINION*
v.     Record No. 0757-07-1                                         PER CURIAM
                                                                   AUGUST 14, 2007
QUALITY CARPENTERS, INC. AND
 COMMONWEALTH CONTRACTORS GROUP
 SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Stephen F. Forbes; Forbes and Broadwell, on briefs), for appellant.

                 (George J. Dancigers; Deborah B. Vaughn; McKenry, Dancigers,
                 Dawson & Lake, P.C., on brief), for appellees.


       George Huggett appeals a decision of the Workers’ Compensation Commission finding

that his injury sustained in a motor vehicle accident on January 21, 2005 did not arise out of and

in the course of his employment as he failed to prove an exception to the going and coming rule.

We have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Huggett v. Quality Carpenters, Inc., VWC File No. 223-93-67 (Mar. 7, 2007). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.